EXHIBIT 10.2

INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is entered into as of the 3rd day
of October, 2017, by and between PEAK RESORTS, INC., a Missouri corporation (the
“Corporation”) and CHRISTOPHER J. BUB (“Indemnitee”), the Chief Financial
Officer (“CFO”) of the Corporation.

﻿

Recitals

﻿

A.It is essential to the Corporation to retain and attract as directors and
officers the most capable persons available.

﻿

B.The substantial risks of litigation against corporations and their directors
and officers subjects directors and officers of the Corporation to the possible
necessity of incurring extraordinary expenses out of their personal resources
either while directors’ and officers’ liability insurance may be unavailable to
them or because the expenditure is not covered by insurance policies then in
effect.

﻿

C.It is the policy of the Corporation to indemnify its directors and officers so
as to provide them with the maximum possible protection permitted by law.

﻿

D.Indemnitee does not regard the protection available under the Corporation’s
Certificate of Incorporation, Bylaws and insurance policies as adequate in the
present circumstances, and may not be willing to continue to serve as CFO
without adequate protection, and the Corporation desires Indemnitee to continue
to serve as CFO.

﻿

Agreement

﻿

NOW THEREFORE, in consideration of Indemnitee’s service as CFO of the
Corporation, the Corporation and Indemnitee hereby agree as follows:

﻿

1. Agreement to Serve. Indemnitee agrees to continue to serve as CFO of the
Corporation for so long as Indemnitee is duly appointed or until such time as
Indemnitee tenders Indemnitee’s resignation in writing. However, this Agreement
does not constitute either an employment contract or any commitment, express or
implied, to cause Indemnitee to be appointed as CFO.  The parties hereto adopt
and incorporate the Executive Employment Agreement, dated October 3, 2017, as if
fully set forth herein.

﻿

2. Definitions. As used in this Agreement:

﻿

(a)“Proceeding” includes, without limitation, any threatened, pending, completed
action, suit, or proceeding, including any appeals related thereto, whether
brought by or in the right of the Corporation or otherwise, and whether of a
civil, criminal, administrative, or investigative nature, in which Indemnitee is
or was a party or is threatened to be made a party by reason of the fact that
Indemnitee is or was an officer of the Corporation (or of any predecessor or
subsidiary of the Corporation or any successor to the Corporation by merger), or
is or was serving at the request of the Corporation as an officer, employee,
member, manager, agent, or fiduciary of any other corporation, partnership,
joint venture, trust, or other enterprise (including but not limited to a
subsidiary). Such request by the Corporation shall be presumed to exist in the
case of a subsidiary or other entity in which the Corporation has an investment
or contractual interest. “Proceeding” also includes an action by Indemnitee,
including without limitation any mediation or arbitration, to establish or
enforce a right of Indemnitee under this Agreement.

﻿



--------------------------------------------------------------------------------

 

 

(b) “Expenses” include, without limitation, expenses of investigation, costs of
judicial or administrative proceedings or appeals, amounts paid in settlement by
or on behalf of Indemnitee attorneys’ fees and disbursements, costs of meals,
lodging and travel reasonably and necessarily incurred by Indemnitee to attend
any Proceeding or event related to the Proceeding including but not limited to
depositions and mediation sessions, and any other defense costs incurred by
Indemnitee in connection with any Proceeding, but shall not include judgments,
fines, or penalties finally assessed against Indemnitee.

﻿

(c) “Other enterprises” include employee benefit plans; “fines” include any
excise taxes assessed on Indemnitee with respect to any employee benefit plan;
“serving at the request of the Corporation” includes any service as a director,
officer, employee, member, manager or agent of the Corporation which imposes
duties on, or involves services by, such director, officer, employee, member,
manager, agent, or fiduciary with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” as referred to in
this Agreement.

﻿

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee against all Expenses, judgments, fines, and penalties actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of any Proceeding (other than a Proceeding by or in the right of the Corporation
to procure a judgment in its favor, and other than or a Proceeding brought or
initiated voluntarily by Indemnitee), but only if Indemnitee acted in good faith
and in a manner which Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful. The termination of any such Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

﻿

4. Indemnity in Proceedings By or In the Right of the Corporation. The
Corporation shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of any Proceeding by or in the right of the Corporation to procure a judgment in
its favor, but only if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation; except that no indemnification for Expenses shall be made under
this section in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Corporation for negligence or
misconduct in the performance of Indemnitee’s duty to the Corporation, unless
(and then only to the extent that) the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses which such court shall
deem proper.

﻿

5. Indemnification of Expenses of Successful Party. Notwithstanding any other

provision of this Agreement:

﻿

(a) To the extent that Indemnitee has been successful on the merits or
otherwise, including by a settlement, in defense of any Proceeding, or in
defense of any one or more claims, issues or



--------------------------------------------------------------------------------

 

 

matters included therein, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee in connection therewith; and

﻿

(b) Indemnitee’s Expenses actually and reasonably incurred in connection with
successfully establishing or enforcing, in whole or in part, Indemnitee’s right
to indemnification or advancement of Expenses under this Agreement or otherwise,
shall also be indemnified by the Corporation.

﻿

6.Advances of Expenses. At the written request of Indemnitee, the Expenses
reasonably incurred by Indemnitee in any Proceeding, including Expenses billed
but not yet paid, shall be paid directly (or if already paid by Indemnitee,
shall be reimbursed to Indemnitee) by the Corporation from time to time in a
timely manner in advance of the final disposition of such Proceeding, provided
that Indemnitee shall undertake in writing to repay the amounts advanced if and
to the extent that it is ultimately determined that Indemnitee is not entitled
to indemnification. Indemnitee shall not be required to provide security for
such undertaking. If the Corporation makes an advance of Expenses pursuant to
this section, the Corporation shall be subrogated to every right of recovery
Indemnitee may have against any insurance carrier from whom the Corporation has
purchased insurance for such purpose.

﻿

7.Right of Indemnitee to Indemnification Upon Application; Procedure Upon

Application.

﻿

(a)Any indemnification or advancement of Expenses under this Agreement shall be
paid by the Corporation no later than 30 days after receipt of the written
request of Indemnitee, unless a determination is made within said 30-day period
by either:

﻿

(i) The Board of Directors of the Corporation (the “Board”) by a majority vote
of a quorum consisting of directors who were not and are not parties to the
Proceeding in respect of which indemnification is being sought;

﻿

(ii) Independent legal counsel in a written opinion; or

﻿

(iii) The stockholders of the Corporation by vote of a majority of a quorum at a
meeting duly called and held,

﻿

that Indemnitee has not met the standards for indemnification set forth in the
relevant section or sections of this Agreement.

﻿

(b)Indemnitee’s right to indemnification or advancement of Expenses as provided
by this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. The burden of proving that such indemnification or advancement is
not appropriate shall be on the Corporation. Neither the failure of the
Corporation (including the Board or independent legal counsel or the
stockholders) to have made a determination prior to the commencement of such
action that Indemnitee has met the applicable standard of conduct nor an actual
determination by the Corporation (including the Board or independent legal
counsel or the stockholders) that Indemnitee has not met such standard shall be
a defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

﻿

(c)With respect to any Proceeding for which indemnification or advancement





--------------------------------------------------------------------------------

 

 

of Expenses is requested, the Corporation will be entitled to participate
therein at its own expense and, except as otherwise provided below, the
Corporation may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee. After notice from the Corporation to Indemnitee of its election
to assume the defense of a Proceeding, the Corporation will not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof, other than as provided below.
The Corporation shall not settle any Proceeding in any manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.
Indemnitee shall have the right to employ counsel in any Proceeding but the fees
and expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense of the Proceeding shall be at the expense of
Indemnitee and shall not be advanced or indemnified by the Corporation, unless:



(i) The employment of counsel by Indemnitee has been authorized by the
Corporation, or

﻿

(ii) Indemnitee shall have reasonably concluded, in writing sent to the
Corporation, that there may be a conflict of interest between the Corporation
and Indemnitee in the conduct of the defense of a Proceeding, or

﻿

(iii) The Corporation shall not in fact have employed counsel to assume the
defense of a Proceeding, or

﻿

(iv) Such Expenses of counsel are actually and reasonably incurred in connection
with successfully establishing, in whole or in part, Indemnitee’s right to
indemnification or advancement of Expenses under this Agreement or otherwise,

﻿

in each of which cases the fees and expenses of Indemnitee’s counsel shall be
advanced by the Corporation.  Notwithstanding the foregoing, the Corporation
shall not be entitled to assume the defense of any Proceeding brought by or in
the right of the Corporation.

﻿

﻿

8.Limitation on Indemnification.  No payment pursuant to this Agreement shall be

made by the Corporation: 

﻿

(i) To indemnify or advance funds to Indemnitee for Expenses with respect to
Proceedings initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification or advancement of expenses under this Agreement, but
such indemnification or advancement of Expenses may be provided by the
Corporation in specific cases if the Board finds it to be appropriate;

﻿

(ii) To indemnify Indemnitee for any Expenses, judgments, fines, or penalties
sustained in any Proceeding for which payment is actually made to Indemnitee
under a valid and collectible insurance policy, except in respect of any
deductible or retention amount, or any excess beyond the amount of payment under
such insurance;

﻿



--------------------------------------------------------------------------------

 

 

(iii) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Corporation pursuant to the
provisions of § 16(b) of the Securities Exchange Act of 1934, the rules and
regulations promulgated thereunder and amendments thereto or similar provisions
of any federal, state, or local statutory law;

﻿

(iv) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
resulting from Indemnitee’s conduct which is finally adjudged to have been
willful misconduct, knowingly fraudulent, or deliberately dishonest; or

﻿

(v) If a court of competent jurisdiction finally determines that such payment is
unlawful.

﻿

9. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Certificate of
Incorporation or the Bylaws of the Corporation, any other agreement, any vote of
stockholders or disinterested directors, the General and Business Corporation
Law of Missouri, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such directorship or
office. The indemnification provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be CFO and shall inure to
the benefit of Indemnitee’s personal representatives, heirs, legatees and
assigns.

﻿

10. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of the
Expenses, judgments, fines, or penalties actually and reasonably incurred by him
or her in any Proceeding but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines, or penalties to which Indemnitee is entitled.

﻿

11. Presumption and Burden of Proof. In any adjudication, opinion by counsel, or
decision by the Board or shareholders referred to in this Agreement or otherwise
that involves the determination, directly or indirectly, as to whether
Indemnitee is entitled to indemnification, including the advancement of
Expenses, there shall be a presumption that Indemnitee is entitled to
indemnification. The Corporation or any other person opposing indemnification
shall have the burden of proof to overcome the presumption in favor of
indemnification by clear and convincing evidence.

﻿

12. Selection of Independent Legal Counsel. If an opinion of independent legal
counsel shall be required for any purpose under this Agreement, such counsel
shall be selected and appointed by or in a manner determined by the Board. Such
selection and appointment shall also be subject to the consent of Indemnitee,
which consent shall not be unreasonably withheld. Nothing herein shall prohibit
the Board from selecting Indemnitee’s defense counsel for this purpose if the
Board determines this to be in the best interest of the Corporation as an
appropriate way to determine the potential liability of Indemnitee.

﻿

13. Settlement of Proceedings. In the case of a Proceeding by Indemnitee to
establish or enforce a right of Indemnitee under this Agreement, the Corporation
and Indemnitee, shall work in good faith and have mutual right, during such
Proceeding to make the determination that it is in the best interests



--------------------------------------------------------------------------------

 

 

of the Corporation to settle the Proceeding, and to pay all or part of the
indemnity sought as a part of such settlement.

﻿

14. Arbitration. If the Corporation makes a determination that Indemnitee is not
entitled to indemnity in connection with a Proceeding, Indemnitee shall have the
right to de novo review of such determination before a panel of arbitrators
chosen in accordance with the commercial arbitration rules of the American
Arbitration Association.

﻿

15. Maintenance of Liability Insurance.

﻿

(a) The Corporation hereby covenants and agrees that, as long as Indemnitee
continues to serve as CFO of the Corporation and thereafter as long as
Indemnitee may be subject to any Proceeding, the Corporation, subject to
subsection (c) of this section, shall maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts from established and reputable insurers.

﻿

(b) In all D&O Insurance policies, Indemnitee shall be named as an insured in
such a manner as to provide the Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors and
officers. Further, in all policies of D&O Insurance, coverage for Indemnitee
shall include but not be limited to the following:

﻿

(i) Claims asserted by the Corporation’s present or past shareholders,
directors, employees, lenders, customers, suppliers, competitors and regulators,
as well as claims in connection with class actions, claims arising out of
mergers and acquisitions and antitrust claims asserted by governmental or
private parties; but the policy may exclude claims by one insured against
another insured, except for employment claims;

﻿

(ii) No exclusion for Indemnitee’s negligence;

﻿

(iii) No exclusion for fraud or deliberate dishonesty, except if there has been
a final adjudication of fraud or dishonesty by a court of competent
jurisdiction;

﻿

(iv) Punitive and exemplary damages as well as the multiplied portion of any
damage award; and

﻿

(v) Any and all Expenses, judgments, fines and penalties not
indemnifiable pursuant to this Agreement, the Corporation’s Certificate of
Incorporation or Bylaws, the General Corporation and Business Law of the State
of Missouri, or the laws, rules or regulations of any other jurisdiction or
state or federal agency whose laws, rules or regulations may be applicable.

﻿

(c)Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance if and to the extent that the Corporation
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it



--------------------------------------------------------------------------------

 

 

provides an insufficient benefit, or Indemnitee is covered by similar insurance
maintained by a subsidiary of the Corporation.

﻿

16.Miscellaneous.

﻿

(a) Savings Clause. If this Agreement or any portion hereof is invalidated on
any ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee to the extent permitted by any applicable
portion of this Agreement that has not been invalidated or by any other
applicable law.

﻿

(b) Notice. Indemnitee shall, as a condition precedent to his right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any Proceeding for which indemnity will or could be
sought under this Agreement. Notice to the Corporation shall be directed to Peak
Resorts, Inc., Attention: Stephen J. Mueller or Timothy D. Boyd, 17409 Hidden
Valley Drive, Wildwood, MO 63025 (with a copy to: David L. Jones, Esq., Sandberg
Phoenix & von Gontard P.C., 120 S. Central Avenue, Suite 1420, St. Louis, MO
63105), or such other address as is then its corporate headquarters, or such
other address as the Corporation shall have designated in writing to Indemnitee
at his last known residence or office address. Notice shall be deemed received
three days after the date postmarked if sent by prepaid mail, properly
addressed. In addition, Indemnitee shall give the Corporation such information
and cooperation as it may reasonably require and as shall be reasonably within
Indemnitee’s power.

﻿

﻿

(c) Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be deemed to constitute one and the same instrument.

﻿

(d) Applicable Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Missouri.

﻿

(e) Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and upon Indemnitee and his personal
representatives, heirs, legatees and assigns.

﻿

(f) Amendments. No amendment, waiver, modification, termination, or cancellation
of this Agreement shall be effective unless in writing signed by both parties
hereto. The indemnification rights afforded to Indemnitee hereby are contract
rights and may not be diminished, eliminated, or otherwise affected by
amendments to the Certificate of Incorporation or Bylaws of the Corporation or
by other agreements without the express written agreement of the parties
expressly referring to and consenting to the provision by which such rights will
be diminished, eliminated or otherwise affected.

﻿

Remainder of page intentionally left blank. Signature page to follow.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

﻿

﻿

Corporation:

﻿

PEAK RESORTS, INC. a Missouri corporation

﻿

﻿

By: /s/ Timothy D. Boyd_____________

      Timothy D. Boyd, President

﻿

﻿

﻿

﻿

Indemnitee:

﻿

﻿

/s/ Christopher J. Bub________________

Christopher J. Bub

﻿



--------------------------------------------------------------------------------